COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR REHEARING EN BANC

Cause number and style:         01–13–00146–CR; Mendoza v. State

Date motion filed:              July 18, 2013

Party filing motion:            Richard Mendoza, Jr.


      It is ordered that the motion for rehearing en banc is denied.



Judge’s signature: /s/ Jane Bland
                   Acting for the Court

The En Banc Court consists of: Chief Justice Radack and Justices Jennings,
Keyes, Higley, Bland, Massengale, Brown, and Huddle. Justice Sharp, not
participating.


Date: August 14, 2014